 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
     TINA ROSE STEWART,
 8
                               Plaintiff,                 CASE NO. C19-1344-BAT
 9
            v.                                            ORDER REMANDING FOR FURTHER
10                                                        ADMINISTRATIVE PROCEEDINGS
     COMMISSIONER OF SOCIAL SECURITY,
11
                               Defendant.
12

13          This case is before the Court on remand from the Court of Appeals for the Ninth Circuit.

14   That Court granted the Commissioner’s unopposed motion for vacatur and remand. Dkt. 26.

15   Pursuant to that order, this case is REMANDED to the Commissioner for further administrative

16   proceedings consistent with the Supreme Court’s decision in Carr v. Saul, __ U.S. __, 141 S. Ct.

17   1352, __ L. Ed. 2d __ (2021).

18          DATED this 6th day of July, 2021.

19

20                                                       A
                                                         BRIAN A. TSUCHIDA
21                                                       United States Magistrate Judge

22

23



     ORDER REMANDING FOR FURTHER ADMINISTRATIVE
     PROCEEDINGS - 1
